EXHIBIT 12
Politics

Venezuela’s Former Vice President Charged in U.S. With Evading
Sanctions
By Bob Van Voris
March 8, 2019, 1:46 PM EST
Updated on March 8, 2019, 2:40 PM EST

  Six charged with providing ﬂights in violation of santions
  Two men were arrested Friday in Florida, prosecutors said




Tareck Zaidan el Aissami Maddah Photographer: Wil Riera/Bloomberg


Venezuela’s Minister of Industry and National Production was charged with violating a U.S. law targeting foreign drug traﬃckers with sanctions by
using private jets supplied by American companies.


Prosecutors claim Tareck Zaidan el Aissami Maddah and his business partner, Samark Lopez Bello, broke the law by taking the ﬂights, including one
on Feb. 23 from Russia to Venezuela. El Aissami, Venezuela’s former vice president, and Lopez Bello aren’t in U.S. custody.


The charges come amid tense relations between the U.S. and Venezuela, with the Trump administration backing Venezuelan opposition leader Juan
Guaido’s bid to unseat President Nicolas Maduro. Millions in Venezuela were plunged into darkness this week, with the Maduro camp claiming
Washington was sabotaging its electrical grid. U.S. Secretary of State Mike Pompeo responded on Twitter, saying the crisis was a prelude to regime
change.


El Aissami and Lopez Bello were targeted in February 2017 with sanctions under the Foreign Narcotics Kingpin Designation Act, according to
charges made public Friday. The sanctions prohibited U.S. residents from providing services or engaging in transactions with the two men.
Two U.S. citizens, Victor Mones Caro and Alejandro Miguel Leon Maal, used U.S. companies to provide the Venezuelans with charter ﬂights,
allowing them to travel from their home country to Russia, Turkey and the Dominican Republic, according to prosecutors.


The four men are each charged with ﬁve counts, each of which carries a maximum of 30 years in prison. Two other men, Michols Orsini Quintero,
who lives in Florida, and Alejandro Antonio Quintavalle Yrady of Panama, were each charged with a single count of conspiracy, which also carries a
maximum of 30 years in prison.


Mones Coro and Orsini Quintero were both arrested Friday morning in Florida.


(Updates with charges in fourth paragraph.)


In this article
  TWTR
  TWITTER INC
  25.18   USD   -0.41 -1.60%




                                              Terms of Service Do Not Sell My Info (California)Trademarks Privacy Policy
                                                              ©2020 Bloomberg L.P. All Rights Reserved
                                                  Careers Made in NYC Advertise Ad Choices         Contact Us Help
 [Certified Translation]                                                                 3/24/20



EL TIEMPO.com.ve
THE NEWSPAPER OF THE EASTERN POPULATION                          Updated November 27, 11:30 p.m.

WORLD

                      Founder of air company pled guilty to evading United States
                             sanctions by transporting Tareck El Aissami

The founder of an American a private flight services firm, who supposedly transported the Vice
President of Economics of Venezuela, Tareck El Aissami, accused of drug trafficking by Washington, pled
guilty to violating the sanctions of the Trump Administration according to what prosecutors said.

Victor Mones Coro, founder of American Charter Services (ACS) headquartered in Florida, had been
accused together with El Aissami by federal prosecutors in the Southern District of New York in March
for violating sanctions under the Foreign Narcotics Kingpin Designation Act in 2017, turning him into the
highest ranking syndicated Venezuelan officer on the list.

El Aissami, who also occupies the Ministry of Industries and National Production of the Nicolas Madura
administration, was accused of illegally using the services provided by ACS.

“Victor Mones Coro has admitted that he conspired to elude the American sanctions for the purpose of
helping the Venezuelan (executive) former Vice President, Tareck El Aissami (…) obtain international
transportation in a private plane,” the Manhattan United States Attorney, Geoffrey Berman, said in a
statement.

American Charter Services did not immediately respond to a request for comments. The Venezuelan
Ministry of Communication and Information did not comment on the matter, either, in a request sent by
e-mail.

The United States included El Aissami on the list of the 10 most wanted fugitives by the Immigration and
Customs Enforcement Service (ICE), according to the Agency’s web page.

“Today we have seen again this attempt at infamous, base Imperialistic aggression,” El Aissami said in a
video that he uploaded to his account in the social network, Twitter.

“You can accuse us of whatever you want. We will continue building the dream of Bolivar, this nation’s
dream,” he added.

Caracas/Agencies
Fundador de empresa aérea se declaró culpable de evadir
sanciones de EE.UU al trasladar a Tareck El Aissami
   eltiempo.com.ve/2019/11/27/fundador-de-empresa-aerea-se-declaro-culpable-de-evadir-sanciones-de-ee-uu-al-




El Aissami calificó la medida como "patrañas del imperialismo" / Foto: Cortesía
El fundador de una firma de servicios de vuelos privados estadounidense que supuestamente
movilizó al vicepresidente de economía de Venezuela, Tareck El Aissami, acusado de narcotráfico
por Washington, se declaró culpable de violar las sanciones de la administración de Trump, dijeron
los fiscales.

Víctor Mones Coro, fundador de American Charter Services (ACS) con sede en Florida, había sido
acusado junto con El Aissami por fiscales federales en el Distrito Sur de Nueva York en marzo por
violar las sanciones bajo la Ley de Designación de Cabecillas Extranjeros del Narcotráfico (Foreign
Narcotics Kingpin Designation Act) en el 2017, convirtiéndolo en el funcionario venezolano de más
alto rango sindicado en la lista.

El Aissami, que además ocupa el ministerio de industrias y Producción Nacional del gobierno de
Nicolás Maduro, fue acusado de usar ilegalmente los servicios proporcionados por ACS.
“Víctor Mones Coro ha admitido que conspiró para eludir las sanciones estadounidenses con la
finalidad de ayudar al exvicepresidente (ejecutivo) venezolano Tareck El Aissami (…) a obtener
transporte internacional en un avión privado”, dijo el fiscal federal de Manhattan, Geoffrey Berman,
en un comunicado.

American Charter Services no respondió de inmediato a una solicitud de comentarios. El ministerio
de Comunicación e Información de Venezuela tampoco comentó sobre el asunto, en una solicitud
enviada por correo electrónico.

Estados Unidos incluyó a El Aissami, en la lista de los 10 fugitivos más buscados por el Servicio de
Inmigración y Control de Aduanas (ICE), según la página web de la dependencia.

“Hoy hemos conocido de nuevo esta pretendida agresión infame, canallada del imperialismo”, dijo El
Aissami en un video que subió a su cuenta en la red social Twitter.

“Pueden acusarnos de lo que quieran. Seguiremos construyendo el sueño de Bolívar, el sueño de la
patria”, agregó.

Caracas / Agencias


Comentarios
 [Certified Translation]                                                                 3/24/20




[from Maduradas [Maduro Bloopers].com]

THE LATEST! Victor Mones Coro pled guilty in the
United States to violating the Kingpin Act (He is linked
to Tareck El Aissami)
Published November 27, 2019 / 7:45 a.m. / Section: Noteworthy, News, Politics

A man whose United States private airplane company supposedly provided travel services to the
Venezuelan Vice President Tareck El Aissami, whom Washington is accusing of drug trafficking, pled
guilty to violations of sanctions on Tuesday, prosecutors said.

Victor Mones Coro, founder of American Charter Services (ACS) headquartered in Florida, had been
accused in March by federal prosecutors in the Southern District of New York, together with El Aissami,
for violating the sanctions of the Foreign Kingpin Designation Act imposed by the United States in
2017.

These charges accuse El Aissami, who is currently serving as Economic Vice President in the Nicolas
Maduro regime, of illegally using the services provided by ACS.

“Victor Mones Coro has admitted that he conspired to elude United States sanctions to help the former
Venezuelan Vice President Tareck El Aissami obtain international transportation in a private plane,”
the Manhattan United States Attorney, Geoffrey Berman, said in a statement.

ACS, who has not been charged, did not immediately respond to a request for comments. The
Venezuelan Ministry of Information, that answers to the media’s requests on behalf of the government
officials, did not respond to a request for comments.

In July, the Immigration and Customs Enforcement Services added El Aissami to its list of the 10 most
wanted fugitives.

[Maduro Bloopers Editor’s Department] with information from Reuters.
¡LO ÚLTIMO! Víctor Mones Coro se declaró culpable en EEUU
por violar la Ley Kingpin (Está vinculado a Tareck El Aissami)
   maduradas.com/lo-ultimo-victor-mones-coro-se-declaro-culpable-eeuu-violar-la-ley-kingpin-esta-vinculado-tareck-

                                                                                                   27 Noviembre, 2019


Un hombre cuya empresa de aviones privados de EEUU presuntamente proporcionó servicios de
viaje al vicepresidente venezolano Tareck El Aissami, a quien Washington acusa de tráfico de
drogas, se declaró culpable de violaciones de sanciones el martes, dijeron los fiscales.




                                     Mariana Reyes (@marianareyes16) -EFE

Victor Mones Coro, fundador de American Charter Services (ACS) con sede en Florida, había sido
acusado en marzo por fiscales federales en el Distrito Sur de Nueva York, junto con El Aissami, por
violar las sanciones de la Ley de Designación de Narcotraficantes Extranjeros impuestos por
los Estados Unidos en 2017.

Esos cargos acusaron a El Aissami, quien actualmente se desempeña como vicepresidente de
economía en el régimen de Nicolás Maduro, de usar ilegalmente los servicios proporcionados
por ACS.
     “Víctor Mones Coro ha admitido que conspiró para eludir las sanciones estadounidenses para
     ayudar al ex vicepresidente venezolano Tareck El Aissami a obtener transporte
     internacional en un avión privado”, dijo el fiscal federal de Manhattan, Geoffrey Berman, en
     un comunicado.

ACS, que no ha sido acusado, no respondió de inmediato a una solicitud de comentarios. El
Ministerio de Información de Venezuela, que responde a las solicitudes de los medios en nombre de
los funcionarios del gobierno, no respondió a una solicitud de comentarios.

El Servicio de Inmigración y Control de Aduanas de Estados Unidos en julio agregó a El Aissami a
su lista de los 10 fugitivos más buscados.

Redacción Maduradas con información de Reuters

También puede leer:

¡ATROZ! El desgarrador testimonio de la mujer que bañaron con gasolina y le prendieron fuego: “Me
decía que ya no iba a ser bonita”
The prosecution of Venezuela’s Oil Minister Tareck El Aissami for violating U.S.
sanctions has run into another snag after a federal judge allowed one of his co-
defendants to withdraw a guilty plea over allegations that U.S. attorneys withheld
evidence in the case.

Federal prosecutors in Manhattan on Monday said they don’t object to Victor Mones
withdrawing his guilty plea, but refused to concede they violated rules requiring them to
turn over all exculpatory evidence to the defendant.

Mones, a Florida-based businessman, pleaded guilty almost a year ago to arranging
chartered flights to Russia and elsewhere for El Aissami and his alleged frontman,
Venezuelan businessman Samark Lopez.

But a year later, prosecutors in the case have yet to finish handing over abundant
evidence, something that Judge Alvin Hellerstein said “concerns” him.
“Obviously this late production by the government is a chunk of evidence that you have
not had an opportunity to consider,” Hellerstein said in a hearing last week. “So if you
wish to withdraw your plea, I will allow it.”

The rare move by a federal judge inviting a defendant to withdraw his guilty plea —
something Mones’ attorney had not been seeking but did following the Oct. 29 hearing
— follows the arrest of the key informant against El Aissami, Alejandro Marin, for lying
to federal investigators.

Like Mones, Marin owns a flight charter company that allegedly arranged flights for El
Aissami and Lopez. He was not charged in the case but was arrested in September in
Miami for allegedly lying to his handlers about the equivalent of $140,000 that went
missing from a package of 1.3 million euros he transported by private jet to the U.S. in
2018 at the direction of U.S. law enforcement.

Mones’ attorney, Christine Chung, said in court filings that the late production of
evidence against her client mirrors problems detected in the high-profile sanctions case
against Ali Sadr Hashemi Nejad.

Prosecutors in June abruptly dropped charges against the Iranian businessman after he
was convicted, citing what they described as “disclosure-related issues” that would have
altered his defense. In one instance, a prosecutor suggested to a colleague that they
“bury” a document that should have been handed over to the defense.

When trying a case, prosecutors are required to hand over any evidence that could help
defendants prove their innocence and can face disciplinary action if they do not.

As a result of the revelations, Judge Alison Nathan ordered prosecutors and their
supervisors in the New York Southern District’s international terrorism and narcotics
unit to provide a written explanation of their actions.

The same unit is prosecuting El Aissami, who has celebrated the prosecutorial setbacks.

“The web of smears and false evidence is collapsing,” Aissami tweeted in September
after The Associated Press reported on Marin’s surprise arrest. “Not even the media at
service of imperialism can hide the gravity of the accusations based on LIES,
CRIMINALS and PROTECTED MERCENARIES.”

___

Goodman reported from Medellin, Colombia. Follow him on
Twitter: @APJoshGoodman
